DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and claim 21: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device comprising at least one reel assembly fixed to an edge of the sliding rail slidable outwards from the housing assembly;  a flexible screen, a first part of the flexible screen being provided at the front surface of the sliding rail and fixed to the housing assembly, the sliding rail being configured to extend and retract the second part of the flexible screen from the reel assembly when slid outwards from the housing assembly; the sliding rail being configured to extend the second part of the flexible screen from the reel assembly when slid outwards from the housing assembly and to retract the second part of the flexible screen to the reel assembly when slid towards the housing assembly from an outside, wherein a limiting portion is provided at an edge of the housing assembly, and the sliding rail is provided with a limiting groove, and slid outwards from the housing assembly, such that the limiting portion is limited in the limiting groove. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device comprising at least one reel assembly fixed to an edge of the sliding rail slidable outwards from the housing assembly;  a flexible screen, a first part of the flexible screen being provided at the front surface of the sliding rail and fixed to the housing assembly, the sliding rail being configured to extend and retract the second part of the flexible screen from the reel assembly when slid outwards from the housing assembly; the sliding rail being configured to extend the second part of the flexible screen from the reel assembly when slid outwards from the housing assembly and to retract the second part of the flexible screen to the reel assembly when slid towards the housing assembly from an outside; a supporting plate assembly provided between the sliding rail assembly and the flexible screen, wherein the supporting plate assembly comprises a fixed supporting plate and at least one 6PATENT Attorney Docket No. 718537 movable supporting plate, the fixed supporting plate is fixed to the housing assembly, the movable supporting plate is slidably coupled to the fixed supporting plate, and further coupled to the sliding rail, the first part of the flexible screen is fixed to the fixed supporting plate, and the winding end is wound across the movable supporting plate around the reel assembly.
Regarding claims 2-8 and 10-20, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800